835 F.2d 878
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Hodges T. FLOOD, Petitioner-Appellantv.UNITED STATES of America, Respondent-Appellee.
No. 87-1305.
United States Court of Appeals, Sixth Circuit.
Dec. 7, 1987.

Before LIVELY, Chief Judge, CORNELIA G. KENNEDY, Circuit Judge, and JOHN W. PECK, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not necessary.  Fed.R.App.P. 34(a).


2
This pro se federal prisoner appeals the district court's judgment denying his 28 U.S.C. Sec. 2255 motion to vacate his sentence.  Upon review of the record, we conclude the district court properly denied the motion.


3
No double jeopardy violation exists in this case because three separate sentences were imposed for three offenses clearly distinct in time, place and manner.    See Albernaz v. United States, 450 U.S. 333 (1981);  United States v. Finazzo, 704 F.2d 300 (6th Cir.), cert. denied, 463 U.S. 1210 (1983).  Further, petitioner has not been denied equal protection because 18 U.S.C. Sec. 3569 provides a mechanism for petitioner to secure his release despite his inability to pay the fines imposed.


4
Accordingly, the district court's judgment is hereby affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.